916 F.2d 710Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Timothy L. JENKINS, Defendant-Appellant.
No. 89-5168.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 19, 1990.As Amended Nov. 6, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden, II, Chief District Judge.  (CR-88-248)
Ira R. Kirkendoll, Federal Public Defender, Charleston, W.Va., for appellant.
Michael W. Carey, United States Attorney, Jacquelyn Irwin Custer, Special Assistant United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Timothy Jenkins was charged with one count of distribution of cocaine, 21 U.S.C. Sec. 841(a)(1), and entered a plea of guilty as charged.  The district court sentenced Jenkins to 5 months imprisonment, 5 months in a community treatment center, and 5 years of supervised release.*   He appeals.


2
Counsel for Jenkins has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.  Jenkins has been notified of his right to file a supplemental brief, but has failed to exercise his right.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.  Accordingly, we affirm.


4
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that an appointed attorney inform his client in writing of his right to petition the Supreme Court for a writ of certiorari.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A.  If requested by his client to do so, counsel should prepare a timely petition for such a writ and take such steps as are necessary to protect the rights of his client.


5
Because the record discloses no reversible error, we dispense with oral argument and affirm the convictions.


6
AFFIRMED.



*
 The district court imposed the split sentence of confinement in prison and a treatment center pursuant to Sec. 5C2.1 (d, e) of the Sentencing Guidelines (1987)